Exhibit15.4 Head Office: Amot Bituach House Building B 46-48 Menachem Begin Road, Tel-Aviv 66184 Tel: + Fax: + E-mail: zivhaft@bdo.co.il www.bdo.co.il Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Gentlemen Re: Lumenis Ltd. Our firm was engaged as principal accountants to audit the consolidated financial statements of Lumenis Ltd. (the “Registrant”) until the fiscal year ended December31, 2007. We have read Item16F of the annual report on Form20-F of the Registrant for the year ended December31, 2009, and are in agreement with the statements made by the Registrant contained therein as it pertains to our firm. We have no basis to agree or disagree with any other statements of the Registrant contained in Item16F. Very truly yours /s/ Ziv Haft Ziv Haft Certified Public Accountants (Isr.) A BDO member firm Tel Aviv, Israel April6, 2010
